Exhibit 10.1

SUPPLEMENTAL INDENTURE NO. 1, dated as of August 13, 2007 (this “Supplement”),
to the Junior Subordinated Indenture, dated as of November 23, 2005 (as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Indenture”), among OHI Financing, Inc., a Delaware corporation, (the “Company”)
and The Bank of New York Trust Company, National Association, a national banking
association (as successor to JPMorgan Chase Bank, National Association, a
national banking association), as trustee (in such capacity, the “Trustee”). 
Capitalized terms used and not otherwise defined herein shall have the meanings
assigned to them in the Indenture (as amended hereby).

WHEREAS, the Company desires to amend certain provisions of the Indenture as set
forth herein; and

WHEREAS, Section 9.2(a) of the Indenture provides that the Company may, with the
consent of the Holders of not less than a majority in aggregate principal amount
of the Outstanding Securities, and when authorized by a Board Resolution, enter
into an indenture supplement;

WHEREAS, Section 6.9(b)(iv) of the Amended and Restated Trust Agreement, among
the Company, the Trustee, Chase Bank USA, National Association (the “Delaware
Trustee”) and the Administrative Trustees named therein, dated as of November
23, 2005 (the “Trust Agreement”), provides that the Trustee may, with the
consent of the holders of not less than a majority in aggregate Liquidation
Amount of the Outstanding Preferred Securities, enter into an indenture
supplement;

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:


SECTION 1.              AMENDMENTS.  THE INDENTURE IS HEREBY MODIFIED EFFECTIVE
AS OF THE DATE HEREOF AS FOLLOWS:


(A)           SECTION 1.1 OF THE INDENTURE IS HEREBY MODIFIED BY DELETING THE
DEFINITION OF “ADJUSTED EBITDA” CONTAINED THEREIN IN ITS ENTIRETY AND REPLACING
IT WITH THE FOLLOWING:

““Adjusted EBITDA” means, with respect to a Relevant Accounting Period, (i)
Consolidated Net Income, plus (to the extent deducted to determine Consolidated
Net Income) (ii) state and federal income taxes, plus (iii) depreciation and
amortization, plus (iv) interest expensed in the cost of goods sold, plus (v)
interest expensed from operations.”


(B)           SECTION 1.1 OF THE INDENTURE IS HEREBY MODIFIED BY ADDING THE
DEFINITION OF “CONSOLIDATED NET INCOME” AS FOLLOWS:

““Consolidated Net Income” means, with respect to any Relevant Accounting
Period, the aggregate of the net income of the Guarantor and its Subsidiaries,
on a consolidated basis, determined in accordance with GAAP; provided, however,
that, without duplication,


--------------------------------------------------------------------------------


(1)           any after-tax effect of (a) extraordinary, non-recurring or
unusual gains or losses (less all fees and expenses relating thereto) (b)
extraordinary, non-recurring or unusual expenses, (c) severance, (d) relocation
costs and (e) curtailments or modifications to pension and post-retirement
employee benefit plans, in each case shall be excluded,

(2)           the net income for such Relevant Accounting Period shall not
include the cumulative effect of a change in accounting principles during such
period,

(3)           any after-tax effect of income (loss) from disposed of or
discontinued operations and any net after-tax gains or losses on disposal of
disposed, abandoned or discontinued operations shall be excluded,

(4)           any after-tax effect of gains or losses (less all fees and
expenses relating thereto) attributable to asset dispositions other than in the
ordinary course of business (as determined in good faith by either the Company’s
Board of Directors or senior management and, for purposes of this clause (4),
shall include land and other similar sales) shall be excluded,

(5)           the net income for such period of any Person that is not a
Subsidiary, or that is accounted for by the equity method of accounting, shall
be excluded; provided that Consolidated Net Income of the Company shall be
increased by the amount of dividends or distributions or other payments that are
actually paid in cash (or to the extent converted into cash) to the referent
Person thereof in respect of such period,

(6)           effects of adjustments (including the effects of such adjustments
pushed down to the referent Person) in the property and equipment, intangible
assets, deferred revenue and debt line items in such Person’s consolidated
financial statements pursuant to GAAP resulting from the application of purchase
accounting in relation to any consummated acquisition or the amortization or
write-off of any amounts thereof, net of taxes, shall be excluded,

(7)           any after-tax effect of income (loss) from (a) the early
extinguishment of Debt or (b) Hedging Obligations or other derivative
instruments (including the application of Statement of Financial Accounting
Standards No. 133) shall be excluded,

(8)           any impairment charge, asset write-off, abandonment charge,
deposit forfeiture or write-off of other pre-acquisition costs, or other similar
amounts, in each case, pursuant to GAAP and the amortization of intangibles
arising pursuant to GAAP shall be excluded,

(9)           any non-cash compensation expense recorded from grants of stock
appreciation or similar rights, stock options, restricted stock or other rights
shall be excluded, and

(10)         any fees, expenses and charges incurred during such period, or any
amortization thereof for such period, in connection with any acquisition,
disposition, recapitalization, investment, asset sale, issuance or repayment of
Debt, issuance of Equity Interests, refinancing transaction or amendment or
modification of any debt instrument (in

2


--------------------------------------------------------------------------------


each case, including any such transaction consummated prior to the date hereof
and any such transaction undertaken but not completed) and any non-recurring
costs incurred during such period as a result of any such transaction shall be
excluded.”


(C)           SECTION 1.1 OF THE INDENTURE IS HEREBY MODIFIED BY DELETING THE
DEFINITION OF “CORPORATE TRUST OFFICE” CONTAINED THEREIN AND REPLACING IT IN ITS
ENTIRETY WITH THE FOLLOWING:

““Corporate Trust Office” means the principal office of the Trustee at which at
any particular time its corporate trust business shall be administered, which
office at the date of this Indenture is located at 601 Travis, 16th Floor,
Houston, Texas  77002, Attn:  Global Corporate Trust - Orleans Homebuilders
Trust II.  All notices and correspondence to the Trustee hereunder shall be
addressed to Mudassir Mohamed, telephone number (713) 483-6029.”


(D)           SECTION 1.1 OF THE INDENTURE IS HEREBY MODIFIED BY DELETING THE
DEFINITION OF “DEBT SERVICE” CONTAINED THEREIN AND REPLACING IT IN ITS ENTIRETY
WITH THE FOLLOWING:

““Debt Service” means, with respect to a Relevant Accounting Period, without
duplication, (i)  interest paid (whether expensed or capitalized) as reported on
the Guarantor’s Financial Statements (specifically including interest paid with
respect to the Preferred Securities except for (a) any additional interest paid
as a result of an increase to the Regular Interest Rate pursuant to Section
3.1(a)(ii) hereof and (b) any interest paid with respect to any non-refundable,
cash fee paid in connection with obtaining the consent referred to in Section
2(i)(b) of this Supplement), plus (ii) required principal payments on any Debt
(excluding (a) with respect to any purchase money mortgage debt, release prices
paid upon the conveyance of any Unit, (b) principal payments with respect to any
Credit Facilities or other similar debt instruments entered into by the Company
and (c) principal payments made to refinance any Debt), plus (iii) mandatory
preferred stock dividends (to the extent paid in cash).”


(E)           SECTION 3.1(A)(II) OF THE INDENTURE IS HEREBY DELETED AND REPLACED
IN ITS ENTIRETY AS FOLLOWS:

“If, as of the last day of any Fiscal Quarter (the “Measuring Quarter”) (for
purposes of this Section 3.1(a)(ii) only, in no event shall this day be earlier
than June 30, 2008), as reported by the Company pursuant to Section 7.3(b)
hereof,

(A)          the ratio of the Guarantor’s Adjusted EBITDA to Debt Service for
the Relevant Accounting Period (ended as of the last day of the Fiscal Quarter
for which the determination is being made) (the “Interest Coverage Ratio”) as of
the last day of at least each of three of the four consecutive Fiscal Quarters
ending with the last day of such Measuring Quarter is less than 1.75 to 1 (an
“Interest Coverage Ratio Trigger Event”), or

(B)           the Guarantor’s Consolidated Tangible Net Worth as of the last day
of at least each of three of the four consecutive Fiscal Quarters ending with
the last day of such Measuring Quarter, is less than the Minimum Consolidated
Net Worth Amount (a “Minimum Consolidated Net Worth Trigger Event”),

3


--------------------------------------------------------------------------------


then the interest rate as set forth in Section 3.1(a)(i) (the “Regular Interest
Rate”) shall be increased by 300 basis points (as adjusted, the “Adjusted
Interest Rate”) effective as of the first day of the Interest Period immediately
following the last day of such Measuring Quarter; provided, that the Adjusted
Interest Rate shall cease to apply, and the Regular Interest Rate shall apply
(aa) in the case of an Interest Coverage Ratio Trigger Event, effective as of
the first day of the Interest Period immediately following the last day of the
first Fiscal Quarter thereafter for which the Interest Coverage Ratio is equal
to or greater than 1.75 to 1, and (bb) in the case of a Minimum Consolidated Net
Worth Trigger Event, effective as of the first day of the Interest Period
immediately following the last day of the first Fiscal Quarter thereafter for
which the Guarantor’s Consolidated Net Worth is equal to or greater than the
Minimum Consolidated Net Worth Amount.  By way of illustration, if an Interest
Coverage Ratio Trigger Event occurred with respect to the Fiscal Quarter ending
June 30, 2008, but the Guarantor’s Interest Coverage Ratio was equal to or
greater than 1.75 to 1 with respect to the Fiscal Quarter ending September 30,
2008, then the Regular Interest Rate would apply for the Interest Period that
ends on the July 30, 2008 Interest Payment Date, the Adjusted Interest Rate
would apply for the Interest Period that ends on the October 30, 2008 Interest
Payment Date, and the Regular Interest Rate would again apply for the Interest
Period that ends on the January 30, 2009 Interest Payment Date.”


(F)            CLAUSE (G) OF SECTION 5.1 OF THE INDENTURE IS HEREBY DELETED AND
REPLACED IN ITS ENTIRETY AS FOLLOWS:

“(g)         the Adjusted Interest Rate is in effect for eight (8) consecutive
Interest Periods, other than the consecutive Interest Periods ending October 30,
2008, January 30, 2009, April 30, 2009, July 30, 2009, October 30, 2009, January
30, 2010, April 30, 2010 and July 30, 2010;”


(G)           A NEW CLAUSE (H) IS HEREBY ADDED TO SECTION 5.1 OF THE INDENTURE
IN ITS ENTIRETY AS FOLLOWS:

“(h)         the Interest Coverage Ratio as of the last day of the Relevant
Accounting Period ending March 31, 2010 or June 30, 2010, as applicable, is less
than 1.25 to 1; provided that the Adjusted Interest Rate has been in effect for
the six (6) prior consecutive Interest Periods; or”


(H)           A NEW CLAUSE (I) IS HEREBY ADDED TO SECTION 5.1 OF THE INDENTURE
IN ITS ENTIRETY AS FOLLOWS:

(i)            “the Interest Coverage Ratio as of the last day of the Relevant
Accounting Period ending September 30, 2010 is less than 1.75 to 1; provided
that the Adjusted Interest Rate has been in effect for the eight (8) prior
consecutive Interest Periods.”


(I)            THE COMPANY SHALL IMMEDIATELY NOTIFY THE TRUSTEE AND THE FUND
MANAGER OF THE HOLDERS OF A MAJORITY IN AGGREGATE LIQUIDATION AMOUNT OF THE
OUTSTANDING PREFERRED SECURITIES (THE “FUND MANAGER”) OF THE OCCURRENCE OF ANY
OF ITEMS (G), (H) AND (I) HEREUNDER.

4


--------------------------------------------------------------------------------



(J)            ARTICLE X OF THE INDENTURE IS AMENDED BY ADDING THE FOLLOWING
SECTIONS 10.9, 10.10,10.11, 10.12 AND 10.13:

“SECTION 10.9.    Reserve Fund.

(a)           Subject to Section 10.11(a), on or prior to September 30, 2007 the
Company shall deposit or cause to be deposited with the Trustee (for the benefit
of the Holders of the Preferred Securities) the amount of $5,000,000.00 for the
purpose of establishing a reserve fund to secure the payment obligations of
Orleans Homebuilders Trust II (“OHT II”) of the Preferred Securities (and not to
secure any repayment obligations of the Company with respect to the
Securities).  Subject to Section 10.11(a), in the event the Company has paid the
Adjusted Interest Rate for the four (4) consecutive Interest Periods ending July
30, 2009, the Company shall, on July 30, 2009, deposit with the Trustee the
additional amount of $2,500,000.00 to secure OHT II’s repayment obligations of
the Preferred Securities.  The foregoing amounts shall be deposited in a
securities account established with the Trustee in the name of the Trustee (the
“Reserve Account”).  Amounts held in the Reserve Account shall be invested in a
money market fund to be agreed upon by the Company and the Trustee.  The Trustee
shall have no liability for losses on any investments made hereunder.  Any
amounts earned on funds on deposit in the Reserve Account shall be added to
amounts on deposit in the Reserve Account.  Amounts deposited in the Reserve
Account pursuant to this Section 10.9(a) or pursuant to Section 10.11(c) are
referred to herein as the “Reserve Fund” and shall be disbursed by the Trustee
upon the occurrence of (i) a Note Event of Default (as defined in the Trust
Agreement), other than a Note Event of Default specified in Section 5.1(c) or
(f) of this Indenture unless such Note Event of Default results in a declaration
of acceleration pursuant to Section 5.2(a) of this Indenture, or (ii) an Event
of Default set forth in clause (b) or (c) of the definition of “Event of
Default” in the Trust Agreement, at such times and in such amounts as designated
by the holders of a majority in aggregate Liquidation Amount of the Outstanding
Preferred Securities in their sole discretion in respect of OHT II’s repayment
obligations of the Preferred Securities, provided that any disbursements made by
the Trustee pursuant to a Note Event of Default caused by an Event of Default
under Section 5.1(a) of the Indenture shall be in an amount not to exceed the
aggregate amount of all distributions then in default.

(b)           The Company agrees and acknowledges that neither the insufficiency
or sufficiency of the amount of, nor the unavailability or availability of, the
Reserve Fund is intended to, and shall therefore not, constitute a limitation on
the obligation of the Company to pay when due all amounts due under the
Securities.  Upon  the earlier of (x) compliance with the Interest Coverage
Ratio, (y) the satisfaction of the conditions set forth in Section 4.1 of this
Indenture and (z) the satisfaction of the conditions set forth in Section 13.2
of this Indenture, as certified to the Trustee pursuant to a certificate
delivered to the Trustee by the Company and the holders of a majority in
aggregate Liquidation Amount of the Outstanding Preferred Securities, the
balance of the Reserve Fund then in the Trustee’s possession shall be paid over
to the Company.  The Trustee shall have no liability for any action taken in
reliance on such certificate.  In the event the balance of the Reserve Fund is
paid over to the Company in accordance with this Section 10.9(b), the parties
hereto agree to immediately (but no later than 10 days) execute any

5


--------------------------------------------------------------------------------


supplemental indenture and other documents which may be reasonably necessary
upon the occurrence of an Interest Coverage Ratio Trigger Event to restore and
reinstitute the Reserve Fund previously paid over to the Company and related
provisions including Sections 1.01 and 1.02 hereof all as set forth herein.

SECTION 10.10     Security Interest in Interest Reserve Fund.

(a)           The Company hereby pledges, assigns and grants a security interest
to the Trustee, as security for repayment of the Preferred Securities, in all of
the Company’s right, title and interest in and to the Reserve Fund under Section
10.9(a).  The Reserve Fund shall be under the sole dominion and control of the
Trustee.

(b)           The Company shall not, without the prior written consent of the
Holders of a majority in aggregate principal amount of the Outstanding Preferred
Securities in aggregate Liquidation Amount of the Outstanding Preferred
Securities, further pledge, assign or grant any security interest in the Reserve
Fund or permit any lien or encumbrance to attach thereto, or any levy to be made
thereon, or any UCC-1 financing statements, except those naming the Trustee as
the secured party, to be filed with respect thereto.

SECTION 10.11.    Provisions Regarding Letters of Credit.

(a)           Delivery of Letters of Credit.

(i)            The Company may, in its sole discretion, deliver to the Trustee
(for the benefit of the Holders of the Preferred Securities) a Letter of Credit
in lieu of all or any portion of the Reserve Fund.  For purposes of this
Indenture, the term “Letter of Credit” shall mean an irrevocable, unconditional,
transferable, clean sight draft letter of credit acceptable to the holders of a
majority in aggregate Liquidation Amount of the Outstanding Preferred Securities
in favor of the Trustee and entitling the Trustee to draw thereon as provided in
this Section 10.11 in Houston, Texas or such other city as agreed to by the
Trustee and the Company (with a copy of the documents necessary for a draw sent
via facsimile to the extent required by the issuing bank), issued in U.S.
Dollars by a domestic Eligible Institution or the U.S. agency or branch of a
foreign Eligible Institution.  For purposes of this Section 10.11, the term
“Eligible Institution” shall mean a federal or state chartered depository
institution or trust company insured by the Federal Deposit Insurance
Corporation the short term unsecured debt obligations or commercial paper of
which are rated at least A-1 by S&P, P-1 by Moody’s and F-1+ by Fitch in the
case of accounts in which funds are held for thirty (30) days or less or, in the
case of Letters of Credit or accounts in which funds are held for more than
thirty (30) days, the long term unsecured debt obligations of which are rated at
least “AA” by Fitch and S&P and “Aa2” by Moody’s.

(ii)           The Company shall give the Trustee no less than fifteen (15) days
written notice of the Company’s election to deliver a Letter of Credit and the
Company shall pay to the Trustee all of the Trustee’s reasonable out-of-pocket
costs and expenses in connection therewith.  The Company shall not be entitled
to draw from any such Letter of Credit.  Upon fifteen (15) days written notice
to the Trustee and the Fund Manager, the

6


--------------------------------------------------------------------------------


Company may replace any Letter of Credit delivered pursuant to this Section
10.11 with a cash deposit in an amount equal to the notional amount of such
Letter of Credit.

(iii)          Under no circumstances shall the Trustee as beneficiary under the
Letter of Credit be required to transfer the Letter of Credit to a second
beneficiary.  In the event that any of the Company, the Fund Manager or the
Trustee determines that (i) the Letter of Credit should be transferred to a
second beneficiary or (ii) the Trustee should no longer hold the Letter of
Credit, any of the Company, the Fund Manager or the Trustee may require that the
existing Letter of Credit be cancelled and that a new Letter of Credit be issued
to the second beneficiary by giving to each of the other parties no less than
fifteen (15) days written notice of such requirement, at which time the parties
shall, if necessary and requested by any party, endeavor to enter into a
supplemental indenture (and other documents which may be reasonably necessary)
to address any circumstances arising as a result of such transfer.

(b)           Each Letter of Credit delivered under this Indenture shall be
additional security for all payments of the Preferred Securities (and not to
secure any repayment obligations of the Company with respect to the
Securities).  Upon the occurrence of (i) a Note Event of Default (as defined in
the Trust Agreement), other than a Note Event of Default specified in Section
5.1(c) or (f) of this Indenture unless such Note Event of Default results in a
declaration of acceleration pursuant to Section 5.2(a) of this Indenture, or
(ii) an Event of Default set forth in clause (b) or (c) of the definition of
“Event of Default” in the Trust Agreement, the Trustee, upon actual receipt of
notice concerning such occurrence, shall draw on any Letter of Credit in full or
in part, as directed by the holders of a majority in aggregate Liquidation
Amount of the Outstanding Preferred Securities, and apply all or any part
thereof to any payments required with respect to the Preferred Securities under
the same circumstance that it would be entitled to use the Reserve Fund.

(c)           The Trustee shall, as directed by the holders of a majority in
aggregate Liquidation Amount of the Outstanding Preferred Securities, draw in
full any Letter of Credit:  (i) if the Trustee has received a written notice
from the issuing bank or the Company that the Letter of Credit will not be
renewed and a substitute Letter of Credit is not provided at least fifteen (15)
days prior to the date on which the outstanding Letter of Credit is scheduled to
expire; (ii) upon receipt of written notice from the issuing bank or the Company
that the Letter of Credit will be terminated (except if the termination of such
Letter of Credit is permitted pursuant to the terms and conditions of this
Indenture or a substitute Letter of Credit is provided no later than (10)
Business Days prior to such termination); or (iii) if the Trustee has received
written notice from either the Company, the holders of a majority in aggregate
Liquidation Amount of the Outstanding Preferred Securities, or the issuing bank
that the bank issuing the Letter of Credit shall cease to be an Eligible
Institution and the Company has not replaced the outstanding Letter of Credit
with a substitute Letter of Credit from an Eligible Institution within ten (10)
Business Days of notice to the Company by the holders of a majority in aggregate
Liquidation Amount of the Outstanding Preferred Securities, it being understood
that upon the receipt by the Trustee of any notice under this Section 10.11(c),
the Trustee shall promptly forward such notice to the holders of a majority in
aggregate Liquidation Amount of the Outstanding Preferred Securities.  Upon the
occurrence of any of the circumstances contemplated

7


--------------------------------------------------------------------------------


in items (i), (ii) or (iii) above, the Company shall provide prompt written
notice to the Fund Manager and the Trustee.  In the event that the Trustee is
entitled to draw on the Letter of Credit pursuant to this Section 10.11(c), so
long as no Event of Default has occurred and is continuing, the Trustee shall,
as directed by the holders of a majority in aggregate Liquidation Amount of the
Outstanding Preferred Securities, deposit such Letter of Credit proceeds into
the Reserve Account as Reserve Funds pursuant to Section 10.9(a). 
Notwithstanding anything to the contrary contained in the above, the Trustee
shall not be liable for any losses sustained by any person due to the insolvency
of the bank issuing the Letter of Credit.  Upon the satisfaction of the
conditions set forth in Section 4.1 or Section 13.2 of this Indenture as
determined by a majority in aggregate Liquidation Amount of the Outstanding
Preferred Securities, the Trustee shall, as directed by the holders of a
majority in aggregate Liquidation Amount of the Outstanding Preferred
Securities, return any outstanding Letter of Credit to the Company and the
Company is hereby authorized, upon such return, to, or cause the issuing bank
to, terminate or otherwise cancel that Letter of Credit.

SECTION 10.12.    Delivery of Information.  For so long as any of the Securities
remain Outstanding and the holders of a majority in aggregate Liquidation Amount
of the Outstanding Preferred Securities as of the date of execution of the
Confidentiality Agreement (defined below) continue to hold a majority in
aggregate Liquidation Amount of the Outstanding Preferred Securities, the
Company shall deliver (through access to a shared data base or such other method
reasonably acceptable to the Fund Manager as of the date of the execution of the
Confidentiality Agreement) to the Fund Manager as of the date of execution of
the Confidentiality Agreement dated as of April 25, 2007 by and among the
Company and such fund manager (the “Confidentiality Agreement”) all such
financial data and information in the possession of the Company as the Fund
Manager of the holders of a majority in aggregate Liquidation Amount of the
Outstanding Preferred Securities as of the date of execution of the
Confidentiality Agreement may reasonably request from the Company; provided,
however, that all information received by the Fund Manager as of the date of
execution of the Confidentiality Agreement pursuant to this Section 10.12 shall
be subject to the Confidentiality Agreement.”

SECTION 10.13.    Inspection of Books and Records.  The Company shall permit the
Fund Manager as of the date of execution of the Confidentiality Agreement to
examine the books and records of account of the Company and its Subsidiaries
(and to make copies thereof and extracts therefrom) and to discuss the affairs,
finances and accounts of such Persons with, and to be advised as to the same by
its officers, all at such reasonable times and intervals during normal business
hours as the Fund Manager as of the date of execution of the Confidentiality
Agreement may reasonably request, at the expense of  the Fund Manager as of the
date of execution of the Confidentiality Agreement; provided, that should the
Company be in default under this Indenture, all expenses incurred in exercising
the rights granted to the Fund Manager as of the date of execution of the
Confidentiality Agreement under this Section 10.13 shall be borne by the
Company; provided further that the holders of a majority in aggregate
Liquidation Amount of the Outstanding Preferred Securities as of the date of
execution of the Confidentiality Agreement continue to hold a majority in
aggregate Liquidation Amount of the Outstanding Preferred Securities in order
for such fund manager to have access to any such

8


--------------------------------------------------------------------------------


information under this Section 10.13.  The Fund Manager as of the date of
execution of the Confidentiality Agreement shall use good faith efforts to
coordinate such inspections so as to minimize the interference with and
disruption to the Company’s normal business operations.”


(K)           SECTION 11.1 OF THE INDENTURE IS HEREBY DELETED AND REPLACED IN
ITS ENTIRETY AS FOLLOWS:

“Section 11.1         Optional Redemption.

The Company may, at its option, on or after January 30, 2011, redeem the
Securities in whole at any time or in part from time to time, at a Redemption
Price equal to one hundred percent (100%) of the principal amount thereof (or of
the redeemed portion thereof, as applicable), together, in the case of any such
redemption, with accrued and unpaid interest, including any Additional Interest,
through but excluding the date fixed as the Redemption Date (the “Optional
Redemption Price”).”


(L)            SECTION 11.3 OF THE INDENTURE IS HEREBY DELETED AND REPLACED IN
ITS ENTIRETY AS FOLLOWS:

“Section 11.3         Election to Redeem; Notice to Trustee.

The election of the Company to redeem any Securities, in whole or in part, shall
be evidenced by or pursuant to a Board Resolution. In case of any redemption at
the election of the Company, the Company shall, not less than thirty (30) days
and not more than sixty (60) days prior to the Redemption Date (unless a shorter
notice shall be satisfactory to the Trustee), notify the Trustee and the
Property Trustee under the Trust Agreement in writing of such date and of the
principal amount of the Securities to be redeemed and provide the additional
information required to be included in the notice or notices contemplated by
Section 11.5. In the case of any redemption of Securities, in whole or in part,
(a) prior to the expiration of any restriction on such redemption provided in
this Indenture or the Securities or (b) pursuant to an election of the Company
which is subject to a condition specified in this Indenture or the Securities,
the Company shall furnish the Trustee with an Officers’ Certificate and an
Opinion of Counsel evidencing compliance with such restriction or condition.”


(M)          A NEW ARTICLE XIII ENTITLED “LEGAL DEFEASANCE AND COVENANT
DEFEASANCE” IS HEREBY ADDED IN ITS ENTIRETY AS FOLLOWS:

“ARTICLE XIII     LEGAL DEFEASANCE AND COVENANT DEFEASANCE

Section 13.1           Option to Effect Legal Defeasance or Covenant
Defeasance.  The Company may, at the option of its Board of Directors evidenced
by a resolution set forth in an Officers’ Certificate delivered to the Trustee,
the Fund Manager as of the date of execution of the Confidentiality Agreement,
and the Property Trustee, at any time, elect to have either Section 13.2 or 13.3
hereof applied to all Outstanding Securities upon compliance with the conditions
set forth below in this Article XIII; provided; however,

9


--------------------------------------------------------------------------------


upon the Company’s exercise pursuant to this Section 13.1, the interest rate at
which the Securities shall bear interest shall be a fixed rate equal to 8.61%
per annum.

Section 13.2           Legal Defeasance and Discharge.

Upon the Company’s exercise under Section 13.1 hereof of the option applicable
to this Section 13.2, the Company and the Guarantor shall, subject to the
satisfaction of the conditions set forth in Section 13.4 hereof, be deemed to
have been discharged from their obligations with respect to all Outstanding
Securities and Guarantees on the date the conditions set forth below are
satisfied (“Legal Defeasance”).  For this purpose, Legal Defeasance means that
the Company shall be deemed to have paid and discharged the entire obligation
represented by the Outstanding Securities, which shall thereafter be deemed to
be Outstanding only for the purposes of Section 13.5 hereof and the other
Sections of this Indenture referred to in (i), (ii) and (iii) below, and to have
satisfied all its other obligations under such Outstanding Securities and this
Indenture including that of the Guarantor (and the Trustee, on demand of and at
the expense of the Company, shall execute proper instruments acknowledging the
same), except for the following provisions which shall survive until otherwise
terminated or discharged hereunder:

(i)            the rights of Holders of Securities to receive payments in
respect of the principal of, premium, if any, and interest on the Securities
when such payments are due solely out of the trust created pursuant to this
Indenture referred to in Section 13.4 hereof;

(ii)           the Company’s obligations with respect to Securities under
Article II and III and the maintenance of an office or agency for payment and
money for security payments held in trust;

(iii)          the rights, powers, trusts, duties and immunities of the Trustee,
and the Company’s and Guarantor’s obligations in connection therewith, including
pursuant to Section 6.6 hereof; and

(iv)          this Section 13.2.

Subject to compliance with this Article XIII, the Company may exercise its
option under this Section 13.2 notwithstanding the prior exercise of their
option under Section 13.3 hereof.

Section 13.3           Covenant Defeasance.

Upon the Company’s exercise under Section 13.1 hereof of the option applicable
to this Section 13.3, the Company shall, subject to the satisfaction of the
conditions set forth in Section 13.4 hereof, be released from their obligations
under the covenants contained in Sections 10.3, 10.4, 10.5 and 10.6 hereof with
respect to the Outstanding Securities on and after the date the conditions set
forth in Section 13.4 hereof are satisfied (“Covenant Defeasance”), and the
Securities shall thereafter be deemed not Outstanding for the purposes of any
direction, waiver, consent or declaration or act of Holders (and the
consequences of any thereof) in connection with such covenants, but shall
continue to

10


--------------------------------------------------------------------------------


be deemed Outstanding for all other purposes hereunder (it being understood that
such Securities shall not be deemed outstanding for accounting purposes).  For
this purpose, Covenant Defeasance means that, with respect to the Outstanding
Securities, the Company may omit to comply with and shall have no liability in
respect of any term, condition or limitation set forth in any such covenant,
whether directly or indirectly, by reason of any reference elsewhere herein to
any such covenant or by reason of any reference in any such covenant to any
other provision herein or in any other document and such omission to comply
shall not constitute a Default or an Event of Default under Section 5.1 hereof,
but, except as specified above, the remainder of this Indenture and such
Securities shall be unaffected thereby.  In addition, upon the Company’s
exercise under Section 13.1 hereof of the option applicable to this Section 13.3
hereof, subject to the satisfaction of the conditions set forth in Section 13.4
hereof, Section 5.1(c) hereof shall not constitute an Event of Default.

Section 13.4           Conditions to Legal or Covenant Defeasance.The following
shall be the conditions to the application of either Section 13.2 or 13.3 hereof
to the Outstanding Securities:

In order to exercise either Legal Defeasance or Covenant Defeasance with respect
to the Securities:

(i)            the Company must irrevocably deposit with the Trustee, in trust,
for the benefit of the Holders of the Securities, cash in U.S. dollars,
Government Obligations, or a combination thereof, in such amounts as will be
sufficient, together with the interest or increment to accrue thereon (but
without further reinvestment) in the opinion of a nationally recognized firm of
independent public accountants, expressed in a written certification thereof
delivered to the Trustee, to pay and discharge, and which shall be applied by
the Trustee to pay and discharge, the principal of (premium, if any) and
interest due on the Securities based upon a rate of 8.61% per annum on the
Stated Maturity or on the redemption date, as the case may be, of such
principal, premium, if any, or interest on such Securities, and the Company must
specify whether such Securities are being defeased to maturity or to a
particular redemption date;

(ii)           in the case of Legal Defeasance, the Company shall have delivered
to the Trustee an Opinion of Counsel in the United States reasonably acceptable
to the Trustee confirming that,

(a)           the Company has received from, or there has been published by, the
United States Internal Revenue Service a ruling, or

(b)           since the issuance of the Securities, there has been a change in
the applicable U.S. federal income tax law,

in either case to the effect that, and based thereon such Opinion of Counsel
shall confirm that, the Holders of the Securities will not recognize income,
gain or loss for U.S. federal income tax purposes as a result of such Legal
Defeasance and will

11


--------------------------------------------------------------------------------


be subject to U.S. federal income tax on the same amounts, in the same manner
and at the same times as would have been the case if such Legal Defeasance had
not occurred;

(iii)          in the case of Covenant Defeasance, the Company shall have
delivered to the Trustee an Opinion of Counsel in the United States reasonably
acceptable to the Trustee confirming that, the Holders of the Securities will
not recognize income, gain or loss for U.S. federal income tax purposes as a
result of such Covenant Defeasance and will be subject to such tax on the same
amounts, in the same manner and at the same times as would have been the case if
such Covenant Defeasance had not occurred;

(iv)          no Default or Event of Default (other than a Default or Event of
Default resulting from borrowing funds to be applied to that deposit) shall have
occurred and be continuing on the date of such deposit;

(v)           such Legal Defeasance or Covenant Defeasance shall not result in a
breach or violation of, or constitute a default under the Credit Facilities or
any other material agreement or instrument (other than this Indenture) to which,
the Company or the Guarantor is a party or by which the Company or the Guarantor
is bound;

(vi)          the Company shall have delivered to the Trustee an Opinion of
Counsel to the effect that, as of the date of such opinion and subject to
customary assumptions and exclusions following the deposit, the trust funds will
not be subject to the effect of Section 547 of Title 11 of the United States
Code;

(vii)         the Company shall have delivered to the Trustee an Officer’s
Certificate stating that the deposit was not made by the Company with the intent
of defeating, hindering, delaying or defrauding any other creditors of the
Company or the Guarantor or others; and

(viii)        the Company shall have delivered to the Trustee an Officer’s
Certificate and an Opinion of Counsel each stating that all conditions precedent
provided for or relating to the Legal Defeasance or the Covenant Defeasance, as
the case may be, have been complied with.

Section 13.5           Deposited Money and Government Obligations to Be Held in
Trust; Other Miscellaneous Provisions.

Subject to Section 13.6 hereof, all money and Government Obligations (including
the proceeds thereof) deposited with the Trustee (or other qualifying trustee,
collectively for purposes of this Section 13.5, the “Trustee”) pursuant to
Section 13.4 hereof in respect of the Outstanding Securities shall be held in
trust and applied by the Trustee, in accordance with the provisions of such
Securities and this Indenture, to the payment, either directly or through any
Paying Agent (including the Company or a Guarantor acting as Paying Agent) as
the Trustee may determine, to the Holders of such Securities of all sums due and
to become due thereon in respect of principal, premium and Additional Interest,

12


--------------------------------------------------------------------------------


if any, and interest, but such money need not be segregated from other funds
except to the extent required by law.

The Company shall pay and indemnify the Trustee against any tax, fee or other
charge imposed on or assessed against the cash or Government Obligations
deposited pursuant to Section 13.4 hereof or the principal and interest received
in respect thereof other than any such tax, fee or other charge which by law is
for the account of the Holders of the Outstanding Securities.

Anything in this Article XIII to the contrary notwithstanding, the Trustee shall
deliver or pay to the Company from time to time upon the request of the Company
any money or Government Obligations held by it as provided in Section 13.4
hereof which, in the opinion of a nationally recognized firm of independent
public accountants expressed in a written certification thereof delivered to the
Trustee (which may be the opinion delivered under Section 13.4(i) hereof), are
in excess of the amount thereof that would then be required to be deposited to
effect an equivalent Legal Defeasance or Covenant Defeasance.

Section 13.6           Repayment to the Company.

Any money deposited with the Trustee or any Paying Agent, or then held by the
Company, in trust for the payment of the principal of, premium and Additional
Interest, if any, or interest on any Security and remaining unclaimed for two
years after such principal, and premium and Additional Interest, if any, or
interest has become due and payable shall be paid to the Company on its request
or (if then held by the Company) shall be discharged from such trust; and the
Holder of such Security shall thereafter look only to the Company for payment
thereof, and all liability of the Trustee or such Paying Agent with respect to
such trust money, and all liability of the Company as trustee thereof, shall
thereupon cease; provided, however, that the Trustee or such Paying Agent,
before being required to make any such repayment, may, at the expense of the
Company, cause to be published once, in the New York Times and The Wall Street
Journal (national edition), notice that such money remains unclaimed and that,
after a date specified therein, which shall not be less than 30 days from the
date of such notification or publication, any unclaimed balance of such money
then remaining shall be repaid to the Company.

Section 13.7           Reinstatement.

If the Trustee or Paying Agent is unable to apply any United States dollars or
Government Obligations in accordance with Section 13.2 or 13.3 hereof, as the
case may be, by reason of any order or judgment of any court or governmental
authority enjoining, restraining or otherwise prohibiting such application, then
the Company’s and Guarantor’s obligations under this Indenture and the
Securities shall be revived and reinstated as though no deposit had occurred
pursuant to Section 13.2 or 13.3 hereof until such time as the Trustee or Paying
Agent is permitted to apply all such money in accordance with Section 13.2 or
13.3 hereof, as the case may be; provided that, if the Company make any payment
of principal of, premium and Additional Interest, if any, or interest on any
Security following the reinstatement of their obligations, the Company shall be
subrogated to

13


--------------------------------------------------------------------------------


the rights of the Holders of such Securities to receive such payment from the
money held by the Trustee or Paying Agent.


SECTION 2.              CONDITIONS TO THE EFFECTIVENESS OF THIS SUPPLEMENT. 
THIS SUPPLEMENT WILL BECOME EFFECTIVE AS OF THE DATE FIRST WRITTEN ABOVE UPON:


(I)      RECEIPT BY THE TRUSTEE OF THE CONSENTS OF (A) HOLDERS OF NOT LESS THAN
A MAJORITY IN AGGREGATE PRINCIPAL AMOUNT OF THE OUTSTANDING SECURITIES AND (B)
HOLDERS OF NOT LESS THAN A MAJORITY IN AGGREGATE LIQUIDATION AMOUNT OF THE
OUTSTANDING PREFERRED SECURITIES;


(II)     EXECUTION OF SIGNATURE PAGES HERETO FROM THE COMPANY AND THE TRUSTEE;


(III)    RECEIPT BY THE HOLDERS OF THE OUTSTANDING PREFERRED SECURITIES, ON A
PRO RATA BASIS, OF A CASH PAYMENT IN THE AMOUNT OF $750,000 TO BE TREATED BY
SUCH HOLDERS IN THE MANNER SPECIFIED BY THE FUND MANAGER;


(IV)    RECEIPT BY THE TRUSTEE, TO HOLD FOR THE BENEFIT OF THE HOLDERS OF A
MAJORITY IN AGGREGATE LIQUIDATION AMOUNT OF THE OUTSTANDING PREFERRED
SECURITIES, $5,000,000 IN CASH OR A $5,000,000 LETTER OF CREDIT, WHICH SHALL BE
SUBJECT TO THE TERMS SPECIFIED IN SECTIONS 10.9, 10.10 AND 10.11;


(V)     RECEIPT BY THE TRUSTEE AND THE FUND MANAGER OF ALL COSTS AND EXPENSES
INCURRED BY EACH OF THEM IN CONNECTION WITH THIS SUPPLEMENT, INCLUDING
REASONABLE ATTORNEY FEES;


(VI)    RECEIPT OF AN OPINION OF COUNSEL RELATING TO THIS SUPPLEMENTAL INDENTURE
IN ACCORDANCE WITH SECTIONS 1.2 AND 9.3 OF THE INDENTURE; AND


(VII)   RECEIPT OF AN OFFICERS’ CERTIFICATE RELATING TO THIS SUPPLEMENTAL
INDENTURE IN ACCORDANCE WITH SECTIONS 1.2 AND 9.3 OF THE INDENTURE.

The modifications contemplated hereby shall apply only from and after the date
of effectiveness of this Supplement.


SECTION 3.              COUNTERPARTS.  THIS SUPPLEMENT MAY BE EXECUTED IN ANY
NUMBER OF COUNTERPARTS AND BY DIFFERENT PARTIES HERETO ON SEPARATE COUNTERPARTS,
EACH OF WHICH WHEN SO EXECUTED AND DELIVERED SHALL BE DEEMED TO BE AN ORIGINAL,
BUT ALL OF WHICH WHEN TAKEN TOGETHER SHALL CONSTITUTE A SINGLE INSTRUMENT. 
DELIVERY OF AN EXECUTED COUNTERPART OF A SIGNATURE PAGE OF THIS SUPPLEMENT BY
FACSIMILE TRANSMISSION SHALL BE EFFECTIVE AS DELIVERY OF A MANUALLY EXECUTED
COUNTERPART HEREOF.


SECTION 4.              APPLICABLE LAW.  THIS SUPPLEMENT SHALL BE GOVERNED BY,
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.


SECTION 5.              HEADINGS.  THE HEADINGS OF THIS SUPPLEMENT ARE FOR
PURPOSES OF REFERENCE ONLY AND SHALL NOT LIMIT OR OTHERWISE AFFECT THE MEANING
HEREOF.

14


--------------------------------------------------------------------------------



SECTION 6.              EFFECT OF SUPPLEMENT.  EXCEPT AS EXPRESSLY SET FORTH
HEREIN, THIS SUPPLEMENT SHALL NOT BY IMPLICATION OR OTHERWISE LIMIT, IMPAIR,
CONSTITUTE A WAIVER OF OR OTHERWISE AFFECT THE RIGHTS AND REMEDIES OF THE
HOLDERS UNDER THE INDENTURE, AND SHALL NOT ALTER, MODIFY, AMEND OR IN ANY WAY
AFFECT ANY OF THE TERMS, CONDITIONS, OBLIGATIONS, COVENANTS OR AGREEMENTS
CONTAINED IN THE INDENTURE OR ANY OTHER PROVISION OF THE INDENTURE, ALL OF WHICH
ARE RATIFIED AND AFFIRMED IN ALL RESPECTS AND SHALL CONTINUE IN FULL FORCE AND
EFFECT.


SECTION 7.              TRUSTEE’S ACCEPTANCE.  THE TRUSTEE ACCEPTS THE TRUST IN
THIS SUPPLEMENTAL INDENTURE DECLARED AND PROVIDED UPON THE TERMS AND CONDITIONS
SET FORTH IN THE INDENTURE.  THE TRUSTEE SHALL NOT BE RESPONSIBLE IN ANY MANNER
WHATSOEVER FOR THE VALIDITY OR SUFFICIENCY OF THIS SUPPLEMENTAL INDENTURE OR THE
DUE EXECUTION HEREOF BY THE COMPANY OR FOR OR IN RESPECT OF THE RECITALS AND
STATEMENTS CONTAINED HEREIN WHICH HAVE BEEN MADE BY OR ON BEHALF OF THE COMPANY.

[Remainder of Page Intentionally Blank]

 

15


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Supplement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

OHI FINANCING, INC.

 

 

 

 

 

 

 

 

By:

 

/s/ Garry Herdler

 

 

 

 

 

Name:

Garry Herdler

 

 

 

 

Title:

Executive Vice President and Chief

 

 

 

 

 

 

Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

THE BANK OF NEW YORK TRUST COMPANY, NATIONAL ASSOCIATION, a national banking
association (as successor to JPMORGAN CHASE BANK, NATIONAL ASSOCIATION)

 

 

 

 

 

 

 

 

By:

 

/s/ Maria D. Calzado

 

 

 

 

 

Name:

Maria D. Calzado

 

 

 

 

Title:

Vice President

 

S-1


--------------------------------------------------------------------------------